MEMORANDUM **
California state prisoner John Michael appeals pro se the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants denied him access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to 28 U.S.C. § 1915(A). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We may affirm for any reason supported by the *299record. Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam).
Michael alleges that he was denied access to his legal materials for seven months, which prevented him from submitting a brief to “to substantiate” his certificate of appealability (“COA”). However, this Court did not deny his COA on the merits. See Michael v. Pliler, 00-15035 order (9th Cir. Sept. 19, 2000), (“The request for appealability is denied. See Fed. R. App. P. 4(a) (notice of appeal must be filed within 30 days of entry of judgment)”). Consequently, Michael failed to show that he suffered an actual injury to his constitutional rights of access to the courts and due process, and the district court properly dismissed this action. See Lewis v. Casey, 518 U.S. 343, 351-53, 116 S. Ct. 2174, 135 L.Ed.2d 606 (1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.